DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Remarks/Arguments
With respect to the rejection of claims 1-18 under 35 USC 101, Applicant noted the claims are amended as suggested by Examiner. However, Applicant’s re-wording of the claims do not correct the “signal per se” problem on the limitation “software” in line 11 of claim 1 and in line 11 of claim 18. Therefore the rejections under 35 USC 101 still stands.
Examiner suggests that the limitation “software” in line 11 is to be amended to “non-statutory computer readable medium containing computer instructions stored therein and in communication with one or more of the controller that is adapted to influence …” or the like.
With respect to the rejection of claim 4 under 35 USC 103, Applicant's arguments filed 03/11/2021 have been fully considered but they are not persuasive. Applicant argues, see page 10, paragraph 1:
To provide the motorized feature that Reiss does not disclose, the Examiner relies on Jordan. Jordan’s environment of use is a playhouse or movie theater. See, e.g. Fig. 6. In that setting, special effects 
Examiner respectfully disagrees. The amended claim 1 recites “one or more beam characteristics of beams that are adapted to create shadowless light”. The term “shadow” is defined by “a dark area or shape produced by a body coming between rays of light and a surface”. In other words, “shadow” is an area of a surface on which light is blocked by the body (or an object). Thus any light is considered “shadowless light”. The “shadowlessness” is an inherent characteristic of light since shadow is an absence of light.  In addition, Fig. 3 and [0058] of Jordan shows a shadow-less scene since there is no object between the lighting fixture 102 and the stage surface 304 at the venue 104 (Note that the lighting beam 300 is continuous from the lighting fixture 102 to the stage surface 304). Therefore Jordan teaches “shadowless light”.
Applicant further argues, see page 10, paragraph 3:
It is questionable as to whether Jordan is prior art. The filing date of his non-provisional application is December 10, 2019. There is no evidence of record that the provisional case filed on December 10, 2018 fully supports the published application. (The instant application was filed on May 9, 2019.)
Examiner respectfully disagrees. Jordan claims the priority of Provisional application No. 62/777,455 filed on Dec. 10, 2018 which is earlier than the effective filing date of the claimed invention. It is also noted that the applicant’s arguments above fail to comply with 37 CFR 1.111(b) because they amount to a general allegation without pointing out specific reasons or evidences why the reference fails to teach the claim.
 Applicant further argues, see page 10, paragraph 3:
But even if Jordan is available as a prior art reference and is properly combinable with Reiss, in neither reference is there a 
Examiner respectfully disagrees. Jordan’s Fig. 3 and [0058] teach that the lighting fixture is controlled by the user input device 106A-106D. Therefore it is a touchless light feature and it produces shadowless light (see Examiner’s answer above).  The one or more beam characteristics in claim 1 had been addressed by Reiss in previous Office Action. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1 and 18 are drawn to software codes that are stored in a memory, i.e. "computer readable medium".   The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.  Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter.  See MPEP 2106 and In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). 

Claims 2-17 are rejected due to their dependencies to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6, 10, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Reiss (US 2019/0230772 A1) in view of Jordan (US 2020/0187335 A1).
Regarding claim 1, Reiss teaches a controllable illumination system comprising: 
	one or more touchless light fixtures (Fig. 1, [0027] a plurality of light fixtures 130a, 130b, 140a-140c, 150a, 150b, controlled by App using a wireless protocol, a smart device 120); 
	one or more controllers including non-transitory computer readable media containing computer instructions stored therein for causing a computer processor to perform the one or more controllers being in communication with at least some of the one or more light fixtures (Fig. 1, [0027] smart device 120); 
[0029] app to display the status and parameters of the paired lights); and 
	software in communication with one or more of the controllers that is adapted to influence one or more beam characteristics of beams that are adapted to create shadowless light (Fig. 1, light produced by the lighting fixtures does not have shadow; see Examiner’s answer above in response to Applicant’s arguments.) and emanate from one or more of the one or more light fixtures or a group thereof, the one or more beam characteristics being selected from the group consisting of beam state (On/Off), beam intensity, beam color, beam movement, beam status indicator, beam size and beam shape that emanate from a light fixture or group of light fixtures ([0027] different parameters of a plurality of light fixtures 130a, 103b, 140a-140c, 150a, 150b are controlled by application software (hereafter the "App"); Fig. 4A, [0051] selection of color, dimmer level, etc.).
	However Reiss does not explicitly teach a system comprising a motorized feature associated with the one or more light fixtures.
	Jordan teaches a system comprising a motorized feature associated with the one or more light fixtures (Fig. 3, 102, [0075] controller to send a control signal to one or more motors to actuate…).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Jordan to the teachings of Reiss in order to enhance user experience (Reiss, [0003]).
Regarding claim 2, all the limitations of claim 1 are taught by Reiss in view of Jordan.
Reiss further teaches a system wherein one or more of the one or more light fixtures has an intensity that is changeable in response to a signal Si from one or more of the one or more controllers (Fig. 4A, [0051] dimmer level).
Regarding claim 3, all the limitations of claim 1 are taught by Reiss in view of Jordan.
Reiss further teaches a system wherein one or more of the one or more light fixtures emits a beam that has a color which changes in response to a signal S, from one or more of the one or more controllers (Fig. 4A, [0051] selection of color).
Regarding claim 4, all the limitations of claim 1 are taught by Reiss in view of Jordan.
Jordan further teaches a system wherein the motorized feature enables an associated light fixture to be movable and thus a beam that emanates therefrom is positionable in response to a signal Sm from one or more of the one or more controllers, thereby enabling a light beam to be aimed toward a task site (Fig. 3, 102, [0075] controller to send a control signal to one or more motors to actuate…).
Regarding claim 5, all the limitations of claim 1 are taught by Reiss in view of Jordan.
Reiss further teaches a system wherein a status indicator associated with one or more of the one or more of the one or more light fixtures announces by a visual indication a light fixture status response to a signal Ss from one or more of the one or more controllers ([0029] display the status and parameters of the paired lights).
Regarding claim 6, all the limitations of claim 5 are taught by Reiss in view of Jordan.
Reiss further teaches a system wherein the status indicator is defined by a parameter selected from the group consisting of beam intensifying, beam dimming, selecting beam color, beam aiming, beam sizing, and beam shaping (Fig. 4A, [0051] selection of color, dimmer level, etc.).
Regarding claim 10, all the limitations of claim 1 are taught by Reiss in view of Jordan.
Reiss further teaches a system wherein one or more of the one or more controllers is hand-held (Fig. 1, [0027] smart device 120).
Regarding claim 12, all the limitations of claim 1 are taught by Rei Reiss in view of Jordan ss.
Reiss further teaches a system wherein there is a wireless communication between one or more of the one or more controllers and a light fixture ([0008]).
Regarding claim 13, all the limitations of claim 1 are taught by Reiss in view of Jordan.
Reiss further teaches a system wherein a single controllable illumination system includes one or more groups of light fixtures so that one or more of the one or more controllers may influence beam characteristics of each light fixture in a group so that a single command may cause each light fixture in the group to emit a beam that has characteristics identical to other light fixtures in that group ([0030]).
Regarding claim 14, all the limitations of claim 1 are taught by Reiss in view of Jordan.
Figs. 3 and 4, [0060]).
Regarding claim 15, all the limitations of claim 1 are taught by Reiss in view of Jordan.
Jordan further teaches a system further including a camera for capturing real time images of a task site (Abstract, Figs. 3, 5, [0061]).
Regarding claim 16, all the limitations of claim 1 are taught by Reiss in view of Jordan.
Reiss further teaches a system wherein one or more of the one or more controllers includes a touch screen (Fig. 1, [0027] smart device 120).
Regarding claim 17, all the limitations of claim 1 are taught by Reiss in view of Jordan.
Reiss further teaches a system wherein one or more of the one or more controllers includes a memory function that allows beam characteristics to be stored for later retrieval (Fig. 1, [0027] non-transitory memory; [0068]).
Regarding claim 18, this claim has substantially the same subject matter as that in claim 1. Therefore, claim 18 is rejected under the same rationale as claim 1 above.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Reiss (US 2019/0230772 A1) in view of Jordan (US 2020/0187335 A1) as applied to claim 1 above, and further in view of Newton (US 2016/0302275 A1).
Regarding claim 7, all the limitations of claim 1 are taught by Reiss in view of Jordan.
Reiss in view of Jordan does not explicitly teach a system wherein one or more of the one or more light fixtures emits a beam that has a size that changes in response to a signal Sz from one or more of the one or more controllers.
Newton teaches a system wherein one or more of the one or more light fixtures emits a beam that has a size that changes in response to a signal Sz from one or more of the one or more controllers (Figs. 2a-2c).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Newton to the teachings of Reiss in view of Jordan in order to enhance user experience (Reiss, [0003], Newton [0002]).
Regarding claim 8, all the limitations of claim 1 are taught by Reiss in view of Jordan.
Reiss in view of Jordan does not explicitly teach a system wherein one or more of the one or more light fixtures emits a beam that has a shape which changes in response to a signal Sh from one or more of the one or more controllers.
Newton teaches a system wherein one or more of the one or more light fixtures emits a beam that has a shape which changes in response to a signal Sh from one or more of the one or more controllers (Figs. 6-8).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Newton to the teachings of Reiss in view of Jordan in order to enhance user experience (Reiss, [0003], Newton [0002].
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Reiss (US 2019/0230772 A1) in view of Jordan (US 2020/0187335 A1) as applied to claim 1 above, and further in view of Kelly (US 2015/0382436 A1).
Regarding claim 9, all the limitations of claim 1 are taught by Reiss in view of Jordan.
Reiss in view of Jordan does not explicitly teach a system wherein one or more of the one or more controllers is wall-mounted or ceiling-mounted.
Kelly teaches a system wherein one or more of the one or more controllers is wall-mounted or ceiling-mounted ([0078] internet enabled wall switch).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Kelly to the teachings of Reiss in view of Jordan in order to enhance user accessibility to the system via network communication (Kelly [0078]).
Regarding claim 11, all the limitations of claim 1 are taught by Reiss in view of Jordan.
Reiss in view of Jordan does not explicitly teach a system wherein there is a wired communication link between one or more of the one or more controllers and a light fixture.
Kelly teaches a system wherein there is a wired communication link between one or more of the one or more controllers and a light fixture ([0078] internet enabled wall switch).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Kelly to the teachings of Reiss Kelly [0078]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487.  The examiner can normally be reached on M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEOKJIN KIM/Primary Examiner, Art Unit 2844